Being unable to agree with the majority opinion, I respectfully dissent.
The test for determining whether a police officer has probable cause for making a warrantless arrest of a suspect is "whether at that moment [of the arrest] the facts and circumstances within [the officer's] knowledge and of which *Page 551 
[he] had reasonably trustworthy information were sufficient to warrant a prudent man in believing that the [suspect] had committed or was committing an offense." Beck v. Ohio (1964),379 U.S. 89, 91, 85 S.Ct. 223, 225, 13 L.Ed.2d 142, 145. Thus, the issue before this court is whether Officer Kirby had probable cause to arrest appellant, based on the facts and circumstances before him at the moment of the arrest.
When Officer Kirby asked appellant for his driver's license, appellant informed him that he did not have his license with him. The majority states that "it is not a crime for an Ohio resident to drive in Columbus without having his or her operator's license," and cites this court's decision inColumbus v. Harris (Nov. 26, 1976), Franklin App. No. 76AP-750, unreported, for this proposition. I agree with this statement of the law; however, the majority fails to include the next sentence of Harris in its analysis. That sentence states, "[h]owever, failure to furnish satisfactory evidence of being licensed is prima-facie evidence of the operator's not having obtained such license." Id. C.C. 2135.06, which governs the display of one's driver's license, provides that failure to furnish evidence of a driver's license upon the demand of a police officer is prima facie evidence of not having obtained such license. Specifically, C.C. 2135.06, provides:
"Failure to furnish satisfactory evidence that such person is licensed * * * when such person does not have his license on orabout his person shall be prima-facie evidence of his not having obtained such license." (Emphasis added.)
In the instant case, appellant failed to furnish satisfactory evidence that he was a licensed driver. Consequently, this failure provided Officer Kirby a reasonable basis to believe that appellant may have been operating his automobile without a driver's license, in violation of C.C. 2135.01. The fact that appellant may have at some later time produced a valid driver's license, or provided satisfactory evidence of licensing, does not vitiate the fact that at the moment of the arrest, appellant's failure to furnish satisfactory evidence of licensing was sufficient to warrant Officer Kirby in believing that appellant was operating his automobile without a valid driver's license in violation of C.C. 2135.01. Thus, based on the facts and circumstances before him at the time, Officer Kirby had probable cause to arrest appellant for a violation of C.C.2135.01.
Because Officer Kirby had probable cause to arrest appellant for violating C.C. 2135.01, appellant could be properly convicted of resisting arrest in violation of C.C. 2315.01(a). *Page 552